DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/859,686 originally filed on April 27, 2020. Claims 1-30 are presented for examination. Claims 1, 15, and 27 are independent.

Information Disclosure Statement
The Information Disclosure Statement filed on July 14, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Drawings
Regarding FIGS. 6-12, 37 CFR 1.84(b)(1), stated in part, indicates that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. Therefore, the use of a black and white photographs lacking sufficient reproducible quality prevents FIGS. 6-12 from complying with 37 CFR 1.84(b)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 21 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9, and a substantially similar limitation in claim 21, recites the limitation “the measured time.” The limitation is not previously introduced in claims 1, 9, 15, or 21, respectively. As such, the limitations lack antecedent basis. Therefore, claims 9 and 21 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a user interface” (i.e. a process; the Examiner notes that the instant specification describes the user interface only as what is displayed on a computer display, but not the computer display itself, so it is not a machine but a software process), claim 15 is directed to “a user interface” (i.e. a process), and claim 27 is directed to “a system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “providing reader assistance,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “presenting a user identifier tag uniquely identifying a user of the reader application; 
presenting a listing of a plurality of monitored reading performance metrics connected with the user identifier tag; and 
presenting a user-selectable list of at least one reading assistance process connected with the user identifier tag, wherein selecting an item from the list launches the respective reading assistance process comprising at least one instruction to administer the reading assistance process.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computer display,” “computer memory,” “a microphone,” “a speaker,” “a memory,” and “a processor” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “providing reader assistance,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computer display,” “computer memory,” “a microphone,” “a speaker,” “a memory,” and “a processor” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-14, 16-26, and 28-30 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-14, 16-26, and 28-30 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1 and 15.
Therefore, claims 1-30 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10, 11, 15-20, 22, 23, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townshend (hereinafter “Townshend 1,” US 2003/0152894).
Regarding claim 1, and substantially similar limitations in claim 15, Townshend 1 discloses a user interface for administering a reader application comprising electronic speech recognition, the user interface presented on a computer display (Townshend 1 [0016], “The display 110 may be any device or combination of devices that have an ability to display text and/or other graphical or auditory material”; also Townshend 1 [0024], “the speech recognition system 202 may be a combination of software, hardware, and/or firmware”) comprising: 
a user identifier tag uniquely identifying a user of the reader application (Townshend 1 [0040], “The method 400 assumes that the user has already accessed the automatic reading system and the system is ready to evaluate the user's reading skill profile. The user may have to perform several steps prior to the system being ready. For example, the user may have already turned on the client device 104 or the user device 304 and provided the automatic reading system with a user identification code”); 
a listing of a plurality of monitored reading performance metrics connected with the user identifier tag (Townshend 1 [0048-0049], “the evaluation device provides the item score to the recommendation device. The item score may be in the form of a number, representing the number of errors that the user 102 made while reading the text. Alternatively, the item score may be a series of numbers representing different reading skill factors. While the use of numbers may be preferred, other identification codes may also be employed… The recommendation device 206 may also provide the user 102 with recommendations of other books to read, provide feedback to the user 102, and/or provide marketing data.”); and 
a user-selectable list of at least one reading assistance process connected with the user identifier tag, wherein selecting an item from the list launches the respective reading assistance process comprising at least one instruction to administer the reading assistance process (Townshend 1 [0040], “the user may have selected an e-book from the automatic reading system to read, or provided the system with a book identification code so the system knows what book and/or page the user is reading,” each book represents a “reading assistance process” that will launch upon selecting the book for assisted reading).
Regarding claim 3, and substantially similar limitations in claim 16, Townshend 1 discloses that the plurality of monitored reading performance metrics comprises an identification of the item of reading material, at least one reading performance metric connected to the user identifier tag, and at least one performance goal connected to the user identifier tag (Townshend 1 [0034], “The user data may include user identification, a history of previous evaluations, and a history of books read. The user database 210 may also contain user preferences and responses to questions presented by the automatic reading system 100.”; also Townshend 1 [0006], “an automatic reading system that can adjust the text of an e-book to the reading level of the user. For example, if the system detects that the user is easily reading the material, the system may increase the reading difficulty of the text,” increasing the reading level can be interpreted as a performance goal).
Regarding claim 4, Townshend 1 discloses a menu item to enable a computer instruction to set at least one performance goal for the user identified by the user identifier tag (Townshend 1 [0039], “the user system 304 may be located entirely on an e-book. By providing the user system 304 on an e-book, the user 302 may continuously read the various levels of the e-book until he or she has mastered the most difficult version, similar to a computer game. The user 302 may then start reading a more difficult book on the automatic reading system 300,” mastering the most difficult version of an e-book is a performance goal).
Regarding claim 5, and substantially similar limitations in claim 17, Townshend 1 discloses that the at least one reading assistance process comprises an instruction to provide at least one of: assistance with selection of an item of reading material, assistance with viewing a screen recording of a portion of the item of reading material, assistance with hearing an audio recording of a portion of the item of reading material read by the user, assistance with viewing incorrectly pronounced text, assistance inserting a question into a portion of the item of reading material, and assistance receiving an item of text in the form of an answer to a question relevant to the item of reading material (Townshend 1 [0031], “The recommendation device 206 may adjust the level profile of the e-book that the user 102 is reading and/or provide a recommendation for additional materials to read,” Townshend 1 provides “assistance with selection of an item of reading material” by providing “a recommendation for additional materials to read”).
Regarding claim 6, and substantially similar limitations in claim 18, Townshend 1 discloses a user-selectable graphical user interface element to enable insertion of the question into a portion of the reading material, the question visually appearing in response to an event comprising a turning of a virtual page of the reading material, or triggering a location marker in the reading material (Townshend 1 [0063], “the system may ask the user 102 a series of questions. For example, a question may be whether or not the user 102 enjoyed reading the book,” for example, after triggering a location marker in the book, a question may be inserted about whether or not the user enjoyed reading the book).
Regarding claim 7, and substantially similar limitations in claim 19, Townshend 1 discloses a computer instruction to enable communicating the question to the reader application on a computing device, wherein the communicating comprises at least one of text displayed on the display of the device, and audio transmitted from the device (Townshend 1 [0063], “the automatic reading system 100 may collect information regarding what types of books the user 102 selects to read into the system 100. When the user enters the automatic reading system 100, the system may ask the user 102 a series of questions. For example, a question may be whether or not the user 102 enjoyed reading the book.”).
Regarding claim 8, and substantially similar limitations in claim 20, Townshend 1 discloses a computer instruction to score an answer to the question based on a statistical evaluation of a plurality of scores of answers to the question (Townshend 1 [0004], “The student may be asked to read on-line books or electronic books (e-books), and then be asked to answer questions about what was read. These programs may provide a rating for the student.”).
Regarding claim 10, and substantially similar limitations in claim 22, Townshend 1 discloses that the plurality of monitored reading performance metrics connected with the user identifier tag is determined in real-time (Townshend 1 [0031], “the recommendation device 206 provides real-time adjustment to the text presented to the user 102 based upon the output of the evaluation device 204.”).
Regarding claim 11, and substantially similar limitations in claim 23, Townshend 1 discloses that administering the reader application is configured to operate on a computer network (Townshend 1 [0019], “The client device 104 may be connected to the server device 106 through a network 108.”).
Regarding claim 27, Townshend 1 discloses a system for administering a reader application comprising electronic speech recognition (Townshend 1 [0024], “the speech recognition system 202 may be a combination of software, hardware, and/or firmware”), the system comprising: 
a microphone for recording an administrator's voice output (Townshend 1 [0017], “the speech detector 112 may include one or more of the following: a telephone, a mobile telephone, a microphone”); 
a speaker for listening to read material from at least one user (Townshend 1 [0016], “The display 110 may include one or more of the following: a wireless handheld device, a personal digital assistant, a monitor or other display device, a personal computer,” at the time of filing, a speaker was a component of a standard personal computer); 
a memory for storing executable instructions (Townshend 1 [0015], “The client device 102 preferably contains memory”); 
a processor configured to execute the instructions, the instructions being executed by the processor to administer the reader application (Townshend 1 [0016], “The display 110 may include one or more of the following: a wireless handheld device, a personal digital assistant, a monitor or other display device, a personal computer,” at the time of filing, a processor was a component of a standard personal computer); and 
a user interface for administering a reader application presented on a computer display (Townshend 1 [0016], “The display 110 may be any device or combination of devices that have an ability to display text and/or other graphical or auditory material”), the user interface comprising: 
a user identifier tag uniquely identifying a user of the reader application (Townshend 1 [0040], “The method 400 assumes that the user has already accessed the automatic reading system and the system is ready to evaluate the user's reading skill profile. The user may have to perform several steps prior to the system being ready. For example, the user may have already turned on the client device 104 or the user device 304 and provided the automatic reading system with a user identification code”), 
a listing of a plurality of monitored reading performance metrics connected with the user identifier tag (Townshend 1 [0048-0049], “the evaluation device provides the item score to the recommendation device. The item score may be in the form of a number, representing the number of errors that the user 102 made while reading the text. Alternatively, the item score may be a series of numbers representing different reading skill factors. While the use of numbers may be preferred, other identification codes may also be employed… The recommendation device 206 may also provide the user 102 with recommendations of other books to read, provide feedback to the user 102, and/or provide marketing data.”), and 
a user-selectable list of at least one reading assistance process connected with the user identifier tag, wherein selecting an item from the list launches the respective reading assistance process comprising at least one instruction to administer the reading assistance process (Townshend 1 [0040], “the user may have selected an e-book from the automatic reading system to read, or provided the system with a book identification code so the system knows what book and/or page the user is reading,” each book represents a “reading assistance process” that will launch upon selecting the book for assisted reading).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Townshend 1 and King et al. (hereinafter “King,” US 2015/0170648).
Regarding claim 2, Townshend 1 does not teach a graphical user interface element to enable a computer instruction to regulate a rate of virtual page advancement for an item of reading material displayed on the computer display.
However, King discloses a graphical user interface element to enable a computer instruction to regulate a rate of virtual page advancement for an item of reading material displayed on the computer display (King [0047], “the action module 350 is configured to instruct the ebook reader 130 to turn the page of the ebook based on the reading location. For example, the action module 350 may automatically instruct the ebook reader 130 to turn the page if the reading location indicates the reading location is at the end (e.g., reading location corresponds to the last word normally read by the user-text data at the bottom right of the page) of the displayed portion of the ebook”).
King is analogous to Townshend 1, as both are drawn to the art of assisted reading. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Townshend 1, to include a graphical user interface element to enable a computer instruction to regulate a rate of virtual page advancement for an item of reading material displayed on the computer display, as taught by King, in order for users to view and easily interact with the entirety of an ebook (King [0033]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Townshend 1 and Townshend et al. (hereinafter “Townshend 2,” US 2006/0008781).
Regarding claim 9, and substantially similar limitations in claim 21, Townshend 1 does not explicitly teach evaluation of a reading score based on the measured time to read a portion of an item of reading material, a measured effort required to read the portion of the reading material, and a measured difficulty of the portion of the reading material.
However, Townshend 2 discloses evaluation of a reading score based on the measured time to read a portion of an item of reading material, a measured effort required to read the portion of the reading material, and a measured difficulty of the portion of the reading material (Townshend 2 [0007-0008], “A rate based on time for reading each unit of text read from the source text is also measured. By combining the estimate of the phonological form, the extracted latency and accuracy, the time, and the set of parameters for each unit of text read, a measure of the individual's reading skill can be calculated. This measure of the individual's reading skill is substantially independent of the source text… In one example, the measure is based on word-level statistics treating each word as a single "item." For each word the following information is extracted: whether the word was correctly read; the time taken to decode and read the word; the presence of false starts, hesitations, or other filler; overall articulation rate of the speaker; and inherent "difficulty" of the item.”).
Townshend 2 is analogous to Townshend 1, as both are drawn to the art of assisted reading. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Townshend 1, to include evaluation of a reading score based on the measured time to read a portion of an item of reading material, a measured effort required to read the portion of the reading material, and a measured difficulty of the portion of the reading material, as taught by Townshend 2, so that a user’s reading skill can be measured independent of the text (Townshend 2 Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 12-14, 24-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Townshend 1 and Park et al. (hereinafter “Park,” US 2016/0018965).
Regarding claim 12, and substantially similar limitations in claim 24, Townshend 1 does not teach a graphical user interface element to enable computer instructions stored in a computer memory to perform a method comprising: determining a value for a word count of a virtual page displayed on a computer display of the user identified by the user identifier tag; accessing from the computer memory, a value for a reading rate for the user identified by the user identifier tag; generating a value for a cumulative time spent reading the virtual page; generating a value for a multiplicative product of the reading rate and the cumulative time spent reading the virtual page; and determining a page of text read based on the multiplicative product equal to or exceeding the word count of the virtual page, wherein the method distinguishes the page of text read from a page of text skipped by the user identified by the user identifier tag.
However, Park discloses a graphical user interface element to enable computer instructions stored in a computer memory to perform a method comprising: determining a value for a word count of a virtual page displayed on a computer display of the user identified by the user identifier tag; accessing from the computer memory, a value for a reading rate for the user identified by the user identifier tag; generating a value for a cumulative time spent reading the virtual page; generating a value for a multiplicative product of the reading rate and the cumulative time spent reading the virtual page; and determining a page of text read based on the multiplicative product equal to or exceeding the word count of the virtual page, wherein the method distinguishes the page of text read from a page of text skipped by the user identified by the user identifier tag (Park [0176-0177], “The controller 180 can display a speed for a user to read each page through a progress bar. For instance, the controller 180 controls a progress bar to be represented in a color indicating a user's reading speed, thereby displaying a speed of reading each page. In this case, the reading speed can be determined by the number of words read in a unit time. In particular, the controller 180 can calculate a user's reading speed for a specific page by dividing the total number of words contained in the specific page by a time taken to read the specific page… Moreover, a position corresponding to a page unread or skipped by a user on a progress bar can be represented in a fourth color”).
Park is analogous to Townshend 1, as both are drawn to the art of electronic books. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Townshend 1, to include a graphical user interface element to enable computer instructions stored in a computer memory to perform a method comprising: determining a value for a word count of a virtual page displayed on a computer display of the user identified by the user identifier tag; accessing from the computer memory, a value for a reading rate for the user identified by the user identifier tag; generating a value for a cumulative time spent reading the virtual page; generating a value for a multiplicative product of the reading rate and the cumulative time spent reading the virtual page; and determining a page of text read based on the multiplicative product equal to or exceeding the word count of the virtual page, wherein the method distinguishes the page of text read from a page of text skipped by the user identified by the user identifier tag, as taught by Park, so that a reader can estimate the time needed to completely read an unappreciated portion of an e-book (Park [0009-0010]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 13, and substantially similar limitations in claim 25, Townshend 1 does not teach that the reading rate comprises a historical reading rate, a default reading rate, or a user-specified reading rate.
However, Park discloses that the reading rate comprises a historical reading rate, a default reading rate, or a user-specified reading rate (Park FIGS. 11A-C, showing historical reading rates of the user; also Park [0206], “in FIG. 11B, the controller 180 can control a graph, which shows a reading speed for a page read by a user, to be outputted”).
Park is analogous to Townshend 1, as both are drawn to the art of electronic books. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Townshend 1, to include that the reading rate comprises a historical reading rate, a default reading rate, or a user-specified reading rate, as taught by Park, so that a reader can estimate the time needed to completely read an unappreciated portion of an e-book (Park [0009-0010]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 14, and substantially similar limitations in claim 26, Townshend 1 does not teach that the cumulative time spent reading the virtual page is based on at least one from a group consisting of: a video monitoring of the user identified by the user identifier tag viewing the computer display, and a changing of the virtual page using a user interface element or screen swipe.
However, Park discloses that the cumulative time spent reading the virtual page is based on at least one from a group consisting of: a video monitoring of the user identified by the user identifier tag viewing the computer display, and a changing of the virtual page using a user interface element or screen swipe (Park [0091], “The touch sensor and the proximity sensor may be implemented individually, or in combination, to sense various types of touches. Such touches includes a short (or tap) touch, a long touch, a multi-touch, a drag touch, a flick touch, a pinch-in touch, a pinch-out touch, a swipe touch, a hovering touch, and the like.”).
Park is analogous to Townshend 1, as both are drawn to the art of electronic books. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Townshend 1, to include that the cumulative time spent reading the virtual page is based on at least one from a group consisting of: a video monitoring of the user identified by the user identifier tag viewing the computer display, and a changing of the virtual page using a user interface element or screen swipe, as taught by Park, so that a reader can estimate the time needed to completely read an unappreciated portion of an e-book (Park [0009-0010]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 28, Townshend 1 does not teach every limitation of a graphical user interface element representing a timer, the timer configured to access from a computer memory coupled to a processor a plurality of computer instructions that are stored in the computer memory, the computer instructions including instructions to provide the timer a value for a reading rate for the user identified by the user identifier tag for a period of time that begins when the user has begun reading and ends when the user has stopped reading.
However, Park discloses a graphical user interface element representing a timer, the timer configured to access from a computer memory coupled to a processor a plurality of computer instructions that are stored in the computer memory, the computer instructions including instructions to provide the timer a value for a reading rate for the user identified by the user identifier tag for a period of time that begins when the user has begun reading and ends when the user has stopped reading (Park [0176-0177], “The controller 180 can display a speed for a user to read each page through a progress bar. For instance, the controller 180 controls a progress bar to be represented in a color indicating a user's reading speed, thereby displaying a speed of reading each page. In this case, the reading speed can be determined by the number of words read in a unit time. In particular, the controller 180 can calculate a user's reading speed for a specific page by dividing the total number of words contained in the specific page by a time taken to read the specific page… Moreover, a position corresponding to a page unread or skipped by a user on a progress bar can be represented in a fourth color”).
Park is analogous to Townshend 1, as both are drawn to the art of electronic books. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Townshend 1, to include a graphical user interface element representing a timer, the timer configured to access from a computer memory coupled to a processor a plurality of computer instructions that are stored in the computer memory, the computer instructions including instructions to provide the timer a value for a reading rate for the user identified by the user identifier tag for a period of time that begins when the user has begun reading and ends when the user has stopped reading, as taught by Park, so that a reader can estimate the time needed to completely read an unappreciated portion of an e-book (Park [0009-0010]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 29, Townshend 1 does not teach that the period of time is determined by a visual monitoring of the user's reading progress as detected by a camera coupled to the computer display or based in part on the user's historical reading rate.
However, Park discloses that the period of time is determined by a visual monitoring of the user's reading progress as detected by a camera coupled to the computer display or based in part on the user's historical reading rate (Park FIGS. 11A-C, showing historical reading rates of the user; also Park [0206], “in FIG. 11B, the controller 180 can control a graph, which shows a reading speed for a page read by a user, to be outputted”).
Park is analogous to Townshend 1, as both are drawn to the art of electronic books. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Townshend 1, to include that the period of time is determined by a visual monitoring of the user's reading progress as detected by a camera coupled to the computer display or based in part on the user's historical reading rate, as taught by Park, so that a reader can estimate the time needed to completely read an unappreciated portion of an e-book (Park [0009-0010]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 30, Townshend 1 does not teach that the timer is used to determine if the user has finished reading text displayed on the computer display.
However, Park discloses that the timer is used to determine if the user has finished reading text displayed on the computer display (Park claim 17, “the controller is further configured to cause the display to display remaining time estimated for finishing reading of the displayed page via the progress bar”).
Park is analogous to Townshend 1, as both are drawn to the art of electronic books. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Townshend 1, to include that the timer is used to determine if the user has finished reading text displayed on the computer display, as taught by Park, so that a reader can estimate the time needed to completely read an unappreciated portion of an e-book (Park [0009-0010]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mostow et al. (US 5,920,838) Reading and pronunciation tutor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/Examiner, Art Unit 3715           

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715